IN THE SUPREME COURT OF TEXAS



                                    Misc. Docket No.      13-917 4



                                    RETRANSFER OF CASE
                          FROM THE FIRST COURT OF APPEALS
                            TO THE NINTH COURT OF APPEALS




       Pursuant to Tex. Gov't Code § 73.001, the following case is hereby retransferred from the
Court of Appeals for the First District, Houston, Texas, to the Court of Appeals for the Ninth
District, Beaumont, Texas.


                                     Case No. 01-13-00080-CV
                          Wallace Debes v. Cahoot's Entertainment, Inc.,
                            Brian Lee O'Quinn and Jeffrey O'Quinn

       The First Court of Appeals will make the necessary order for the transfer of the case directed
hereby, and will cause the Clerk of that Court to transfer the original transcripts and all filed papers
in the case, and verify all Orders made, to the Ninth Court of Appeals. Upon completion of the
transfer, the First Court of Appeals shall provide notice of the transfer to the Supreme Court and the
State Office of Court Administration.


       ORDERED by the Supreme Court of Texas, in Chambers,


                                                With the Seal thereof affixed at the City of Austin,
                                                this   I �l'�-'�"-day of December,   2013.




                                                BLAKE HAWTHORNE, CLERK
                                                THE SUPREME COURT OF TEXAS